February 23, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Appreciation Fund, Inc. 1933 Act File No.: 2-68671 1940 Act File No.: 811-3081 CIK No.: 0000318478 Dear Sir/Madam: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 44 to the Funds Registration Statement on Form N-1A (Amendment No. 44). This filing is being made pursuant to Rule 485(a) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectus. Please address any comments or questions to the attention of the undersigned at (212) 922-6620. Sincerely, /s/ Judith C. Canonica Judith C. Canonica Senior Paralegal Enclosures
